Citation Nr: 9908618	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to May 1946.  

The appellant filed a claim in January 1991 for service 
connection for the cause of the veteran's death and for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.  This appeal arises from the March 1991 rating decision 
from the Pittsburgh, Pennsylvania Regional Office (RO) that 
denied the appellant's claim for service connection for the 
cause of the veteran's death and determined that basic 
eligibility under 38 U.S.C.A. § 1318 was not established.  A 
Notice of Disagreement was filed in July 1991 and a Statement 
of the Case was issued in November 1991.  A substantive 
appeal was filed in December 1991 with a request for a 
hearing at the RO.

In April 1994, the appellant's representative indicated that 
the appellant did not desire a hearing.

This case was remanded in February 1996 to afford the 
appellant the abovementioned hearing.  The case was 
thereafter returned to the Board.

In April 1996, the abovementioned RO hearing was held.  In 
November 1996, the appellant's representative indicated that 
the appellant did not desire a hearing before a Member of the 
Board.

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is the subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1989; according to 
the death certificate, the immediate cause of death was squamous 
cell carcinoma of the palate.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Medical evidence has not been presented to show that a 
disability of service origin caused or played a part in the 
veteran's death.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in August 1989.  The certificate of death shows the 
cause to be squamous cell carcinoma of the palate.  No other 
causes of death were listed.  At the time of his death, the 
veteran was not service-connected for any disability.  An 
autopsy was not performed.  The veteran died at his 
residence.

On an application examination for officer's candidate school 
in November 1942, the veteran's nose and throat were 
clinically evaluated as normal. 

On a retirement examination in February 1946, the veteran's 
nose and throat were clinically evaluated as normal. 

In January 1991, the appellant filed a claim for service 
connection for the cause of the veteran's death.

By rating action of March 1991, service connection for the 
cause of the veteran's death was denied.  The current appeal 
to the Board arises from this denial.

At the April 1996 RO hearing, the appellant testified that 
she recognized that squamous cell carcinoma of the palate was 
not a service connected disability at the time of the 
veteran's death.  


II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Veterans Appeals (Court) has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu at 495.

As previously noted, the August 1989 death certificate 
indicates that the veteran died from squamous cell carcinoma 
of the palate.  The death certificate is the first evidence 
of record showing this disability.  The appellant has not 
offered any medical evidence relating this disability to the 
veteran's military service and, additionally, does not 
contend that the squamous cell carcinoma of the palate was a 
service connected disability.  As a well grounded claim has 
not been submitted, the claim must be denied.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



REMAND

As to the appellant's claim for entitlement to DIC benefits 
under 38 U.S.C.A. 
§ 1318, the undersigned finds that the record is not 
sufficient to evaluate the appellant's claim.  

Under applicable criteria:

Benefits authorized by section 1318 of 
title 38 U.S.C., shall be paid to a 
deceased veteran's surviving spouse (see 
§ 3.54(c)(2)) or children in the same 
manner as if the veteran's death is 
service connected when the following 
conditions are met: (1) The veteran's 
death was not caused by his or her own 
willful misconduct; and (2) The veteran 
was in receipt of or for any reason 
(including receipt of military retired or 
retirement pay or correction of a rating 
after the veteran's death based on clear 
and unmistakable error) was not in 
receipt of but would have been entitled 
to receive compensation at the time of 
death for a service-connected disablement 
that either: (i) Was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or (ii) Was continuously rated 
totally disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

38 C.F.R. § 3.22 (a) (1998).

In this case, the veteran had not filed a formal claim for 
service connection for any disability during his lifetime.  
The widow does allege that the veteran filed an informal 
claim in 1946 which was not acted upon.  However, for 
purposes of entitlement to DIC benefits, the fact that a 
claim was not filed is not controlling.  See Wingo v. West, 
No. 95-1085 (U.S. Vet. App. July 23, 1998), wherein the 
United States Court of Appeals for Veterans Claims held that 
the Board is required to determine whether, had the veteran 
brought a claim more than 10 years prior to his death, he 
"would have been entitled" to receive a total disability 
rating for the 10 years immediately preceding his death, thus 
entitling his survivor to 38 U.S.C.A. 
§ 1318 benefits.  

The evidence of record shows the veteran was medically 
discharged from the service in May 1946 for posttraumatic 
severe encephalopathy, manifested by dull frontal headaches 
and impairment of memory, secondary to concussion, contusion, 
laceration and edema of the brain, and fracture, compound, 
comminuted, complete, depressed frontal bone, left vault, and 
right and left orbital plates, compounded into right and left 
frontal sinuses, accidentally incurred in jeep accident.  The 
veteran additionally had chronic severe neuritis of the right 
and left olfactory nerve and right oculomotor nerve, and 
optic chiasm, secondary to injuries incurred as in the first 
diagnosis.  The status of the veteran's health during the 
period 10 years prior to his death is unknown.

Therefore, this case is Remanded to the RO for the following 
development.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, service department, and private) 
from whom the veteran received treatment 
for disabilities incurred during service 
for approximately twelve (12) years prior 
to his death.  After securing any 
necessary release(s), all records not 
already contained in the claims folder 
should be obtained.  

2.  The appellant should be asked to 
provide an employment statement 
indicating the veteran's employment for 
the 10 years prior to his death, 
including any self employment.  The hours 
worked and time lost from gainful 
employment due to disability incurred in 
service should be indicated.  The names 
and address of any indicated employers 
should be listed, and the RO should 
request employment statements from any 
listed employers.  The information 
requested should include dates of 
employment, hours worked, reasons for 
leaving and whether any concessions were 
made due to disability.  If so, the 
disability(ies) which required 
concessions should be specified.

3.  The appellant should be asked whether 
the veteran received social security 
benefits during his lifetime based on 
disability.  If so, any administrative 
decision and underlying medical records 
should be requested from the Social 
Security Administration.

4.  The service department should be 
contacted and asked to furnish 
information concerning the veteran's 
disability status with the military for 
the 10 years prior to his death.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information.  No inference should be drawn 
from the Remand regarding the final disposition of this 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

